Citation Nr: 0410868	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 1998, the Board denied the veteran's claim of 
entitlement to service connection for hemorrhoids.  The veteran 
appealed that determination to the United States Court of Appeals 
for Veterans Claims (CAVC or Court), and in a July 1999 single-
judge decision, the Court affirmed the Board's decision.  The 
veteran appealed to the United States Court of Appeals for the 
Federal Circuit (CAFC or Federal Circuit) and in February 2001, 
pursuant to an unopposed motion to remand filed by the Secretary 
of Veterans Affairs, the CAFC remanded the appeal to the Court for 
proceedings consistent with newly enacted Veterans Claims 
Assistance Act (VCAA).

In March 2001, the Court vacated the Board decision, and remanded 
the claim to the Board in order for the claim to be readjudicated 
with consideration of the VCAA.  In May 2002, the Board informed 
the veteran that the Veterans Law Judge who conducted a hearing 
for the veteran in 1997 was no longer employed by the Board.  The 
veteran was offered the opportunity for another hearing should he 
so desire.  However, the veteran informed the Board the following 
month that he did not desire an additional hearing.

In August 2002, the Board again denied the veteran's claim of 
entitlement to service connection for hemorrhoids.  The veteran 
appealed that determination to the United States Court of Appeals 
for Veterans Claims (CAVC or Court).  In a December 2003 Joint 
Motion for Remand (Joint Motion) the parties requested that the 
case again be remanded to the Board.  The Joint Motion found that 
the reasons and bases for the Board's denial were inadequate as 
the Board's decision failed to provide an adequate discussion of 
the credibility and probative value of all of the evidence in the 
case.  In addition, a remand was requested for the Board to 
clarify whether the veteran's service medical records were fire-
related.  Finally, a remand was requested in order for the Board 
to address fully whether the VCAA duty to notify had been 
satisfied in this case.  In particular, it was noted that the 
Board did not adequately discuss whether any documents in the file 
actually satisfied the notice requirements.  Later that month, the 
Court granted the Joint Motion and remanded the appeal to the 
Board.

The Board notes that claims for service connection for a herniated 
lumbar disc and a gastrointestinal disability will not be 
addressed here as the Board remanded those claims for further 
development in October 2003 and those claims remain in remand 
status.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
attorney, if any, of any information and medical or lay evidence 
that is necessary to substantiate the claim.  As part of that 
notice, VA is required to indicate which information and evidence, 
if any, the claimant is required to provide to VA and which 
information and evidence, if any, VA will attempt to obtain on his 
behalf.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 
5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
record shows that the veteran has never been issued a VCAA notice 
letter in connection with the hemorrhoid claim.  Accordingly, a 
remand is required for corrective action.

For the reasons stated, this case is REMANDED for the following 
actions:

1.  The RO should issue the veteran and his representative a VCAA 
notice letter in connection with the hemorrhoid claim here on 
appeal.  They should be notified of any information and medical or 
lay evidence that is necessary to substantiate the claim; which 
information and evidence, if any, the claimant is required to 
provide to VA; and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  They should also be notified 
that the claimant should provide any evidence in his possession 
that pertains to his claim.
 
2.  The RO should then take adjudicatory action on the claim here 
on appeal.  If any benefit sought remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case (SSOC).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should be 
returned to this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but he 
may furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.

See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





